Citation Nr: 1738816	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  The Veteran's decorations include a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  Neck pathology was not manifest in service, and arthritis of the cervical spine was not manifest within one year of separation.  A neck disability is not attributable to service.

2.  The Veteran's neck disability is unrelated (causation or aggravation) to service connected diseae or injury.

3.  Low back pathology was not manifest in service, and arthritis of the lumbosacral spine was not manifest within one year of separation.  A low back disability is not attributable to service.

4.  The Veteran's low back disability is unrelated to a service connected disease or injury.



CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A neck disability is not proximately due to or the result of, or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).

3.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  A low back disability is not proximately due to or the result of, or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a July 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and evidence submitted by the Veteran has been obtained.  The Veteran has also been provided with VA examinations.

In May 2015 and May 2016, the Board remanded this case for additional development.  The May 2016 remand required the RO to obtain an addendum opinion regarding the etiology of the Veteran's DDD (degenerative disc disease), specifically any relationship to the Veterans' service-connected PTSD.  This was to include an addendum opinion on whether the Veteran's neck and back conditions are caused or aggravated by his service-connected PTSD.  In substantial compliance with the May 2016 Board remand, a June 2016 VA examination, as well as January and March 2017 addendum medical opinions were obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for arthritis manifesting to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303(b).  

Degenerative joint disease (DJD) i.e., arthritis, qualifies as one of these listed conditions.  DJD is subject to presumptive service connection and can be proven alternatively by showing continuous symptomatology.  

Except as provided in §3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

The Veteran contends that he sustained a neck and back injury while serving in the Republic of Vietnam.  The Veteran reports he developed problems with his low back which he attributes to the weight of the gear he had to carry as a foot soldier.  He reports that he has learned to live with it, but it has always bothered him since his time in Vietnam.  He has had no surgery to the low back.  He still has chronic neck pain which he attributes to carrying a heavy machine gun.  

The Veteran's entrance examination from January 1966 was clinically normal for the neck and spine.  The Veteran's exit examination from March 1968 also showed his neck and spine were both clinically normal.

The Veteran's service treatment records show that he was seen with complaints of low back pain in May 1967.  The diagnosis at that time was a mild strain.  No other treatment is shown for his lower back.  Clinical records from the Great Lakes Naval Hospital indicate that the Veteran was admitted in July 1967 for complaints of numbness and tingling over the anterior surface of his left thigh.  He was observed there and discharged later in July 1967.  He was diagnosed with neuralgia persistetica of the left leg.  

In support of his appeal, the Veteran submitted statements from two separate fellow service members who both reported seeing him experience neck and back pain while they served with him in the Republic of Vietnam.  One witnessed him fall from a six-x truck.  The Veteran's fellow service member also reported that he visited the Veteran in the field hospital where he was being treated for severe neck and back pain.  Another witnessed him carrying heavy loads of ammunition, and reported widespread prevalence of neck and back injuries in his unit given the nature of their duties.

The Veteran also submitted a letter that was written by a Rear Admiral and sent to his spouse informing her that he had arrived at the Great Lakes Hospital.  The letter notes that he was treated for nerve damage to his left leg.  

In a February 1992 preoperative report, the Veteran reported increasing neck and shoulder pain.  He reported his legs not working right dating 15 years back due to cold weather.  He reported that for the past several weeks he had been experiencing increasing spasticity in his lower extremities and this has occurred spontaneously without a significant injury.  The Veteran also had numbness in the left deltoid region as well as the thumb and index finger on the left side, and had some numbness as well on the right hand primarily in the ring finger.  The Veteran underwent a fusion of C4-05. 

VA treatment records also indicate that the Veteran had a C5 anterior fusion in 1992.  Although VA made an attempt to retrieve records from the Naval Health Clinic, they replied as having no record or information for him as a patient.  Additional treatment records from the St. Cloud VA Medical Center (VAMC) note that the Veteran was set to receive surgery on his neck in November 2009.

A July 2009 MRI of the lumbar revealed DDD and spinal stenosis.

At a September 2009 VA examination, the Veteran reported that his low back pain is intermittent, ranging in intensity from a zero to a seven or an eight on a scale of ten.  He described the low back pain as aching in nature with infrequent right lower extremity radicular symptoms of the foot that occurs once per year.  The pain is increased with standing lifting, bending twisting and weather.  The Veteran reported that he can normally stand five to ten minutes and walk two miles.  The examiner diagnosed the Veteran with degenerative joint disease and degenerative disc disease of the lumbar spine.  

In the Veteran's October 2010 VA Form 9, he reported that he was hospitalized at Great Lakes Naval Hospital for five weeks in July 1967.  VA attempted to obtain these records.  In June 2011, VA was notified that following an exhaustive search, these records are unavailable.  

A December 2011 MRI of the Veteran's neck revealed straightening of the cervical lordotic curvature with ACDF at C5 C6 and C7 stable solid bony fusion of C4-05.  He had moderate central canal stenosis at C3-4.  

A January 2012 VA treatment record indicates the onset of the Veteran's neck pain started about two years ago.

In February 2012, the Veteran was afforded new VA examinations of his neck and back.  At that time, the examiner diagnosed DDD, DJD, and arthritis of the thoracolumbar and cervical spine.  The examiner opined that the Veteran's neck and back disabilities were not caused by his lower extremity nerve condition.  In this regard, the examiner noted that the neck and back disabilities could cause nerve problems in the upper and lower extremities, but that the reverse was not possible.  The examiner concluded that based on the evidence of record, including the July 2009 MRI, most of the degenerative changes in the lower spine would likely relate to his hard physical work over many years.

In April 2012, the Veteran's representative argued that posttraumatic stress disorder (PTSD) can actually have an impact on physical disabilities, to include specifically back disabilities.  The Veteran's representative submitted research documenting that assertion.  The Board notes that the Veteran is in fact service-connected for PTSD.  

In April 2015, the Veteran's representative submitted argument citing the "VA/Dod Clinical Practice Guideline for Management of Post-Traumatic Stress," which suggests that PTSD has been linked to arthritis and back pain and states that it may be due to dysregulation of the neuroendocrine, autonomic, nervous, and immune system functions.  

At a June 2015 VA examination, the Veteran indicated that he had numbness to the back of his head with neck pain.  The examiner indicated that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that it is unlikely that a 20 plus year old man had symptomatic DDD.  The Veteran was diagnosed in service with paresthesia meralgia which the examiner opined was not related to the Veteran's back or neck.  The examiner also noted that there is no medical evidence that PTSD would cause degenerative disc disease.   In rendering this opinion, the VA examiner also clarified that the claims file had been reviewed.

The June 2015 VA examiner also provided a diagnosis of degenerative arthritis of the spine.  The examiner opined that the Veteran's spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that it is unlikely that a 20 plus year old man had symptomatic DDD.  The examiner noted that the Veteran only had one complaint of low back pain which was not diagnosed in the military.  The Veteran was diagnosed with paresthesia meralgia which is not related to the back.  The examiner also provided an opinion that there is no medical evidence that PTSD would cause degenerative disc disease.

In a June 2016 VA addendum opinion, the VA examiner opined that the Veteran's neck and back conditions are less likely than not proximately due to or the result of the Veteran's service connected PTSD.  She explained that osteoarthritis is known to be caused by aging and wear and tear.  The examiner stated that regarding chronic diseases, PTSD has also been linked to cardiovascular disease, anemia, arthritis, asthma, back pain, diabetes, eczema, kidney disease, lung disease, ulcers, chronic pain, work absenteeism, and other generalized health problems (Weisberg et al., 2002; Hoge et al., 2007).  She stated that here there are quotes from one or two studies only to support the claim made.  The examiner also stated that from VA DOD clinical guidelines for urgent conditions that any condition immediately threatening to life, limb, or eyesight or requiring emergency medical care requires immediate attention.  The examiner further stated that there is no unwavering evidence that PTSD causes osteoarthritis.  The VA examiner based her opinion on a review of the entire claims file.

In a January 2017 VA addendum medical opinion, the VA examiner opined that the Veteran's neck and back conditions are less likely than not proximately due to or the result of the Veteran's PTSD.  The examiner stated that her opinion is unchanged that the Veteran's neck and back disabilities may be linked to the Veteran's service connected PTSD.  She explained that she opined "may be due," but that linked does not mean "caused," and "may be" is not necessarily a 50 percent probability.  She reasoned that coping skills have a lot to do with this, and the better they are, the fewer problems one will have.  The examiner stated that one study compared results of meditation on body systems; these data suggest that engagement in compassion meditation may reduce stress-induced immune and behavioral responses, although future studies are required to determine whether individuals who engage in compassion meditation techniques are more likely to exhibit reduced stress reactivity.  The examiner also stated that the physical response to stress involves the immune system, glandular secretions, and blood vessel responses.  She further stated that it is not the stress but how you respond that determines whether this will make pain worse.  She indicated that she based her addendum medical opinion on a review of the entire claims file.

In an addendum medical opinion from March 2017, the examiner opined that the Veteran's neck and back conditions are less likely than not proximately due to or the result of his PTSD.  Additionally, she opined that there is no evidence of aggravation.  She reasoned that the Veteran is at an age that degenerative disc disease is expected.  The examiner also stated that the argument that "suggests that PTSD has been linked to arthritis and back pain..." does not change her medical opinion.  She emphasized that opinions indicating "suggests" and "may" are not the same as "is" when referencing proximate causation.



IV.  Analysis

The Veteran contends that he has lower back and neck pain since service.  See, e.g., February 2012 VA Examination.  Post service VA treatment records show current DDD, DJD, arthritis, and a history of lower back and neck pain.

The Veteran is competent to report his symptoms and observations of lower back and neck pain and numbness.  He also reports a history of heavy lifting in service.  His fellow service members are competent to report that they witnessed him fall from a vehicle and visited him in the hospital.  The Veteran reported in February 1992 that he had increasing neck and shoulder pain, for which he underwent neck surgery.  He also reported that his disability, diagnosed at the time as a peripheral nerve condition, had been going on for the past fifteen years.  The Board finds these reports credible.

The Veteran's March 1968 exit evaluation was clinically normal for both the neck and spine.  There is no medical evidence from the Great Lakes Naval Hospital linking the Veteran's present neck and back disabilities to service.  This treatment appears to have been for the left leg.  The letter to the Veteran's spouse from the Rear Admiral also does not mention treatment for a neck or back injury (only the left leg).  There is no medical evidence linking the Veteran's current disabilities to this left leg injury.

The earliest medical evidence of a post-service neck disability was in February 1992, and the earliest evidence of a back disability was in 2009.  These are both many years removed from service, and there is no reliable evidence of continuity of symptomatology.  Even in a February 1992 treatment record, the Veteran reported at that time that he had been experiencing spasticity in his lower extremities only for the past several weeks.  In a January 2012 treatment record, his neck disability after his service was noted as starting in the past two years.

Here, the Veteran's assertions are outweighed by the negative medical evidence of record, including the normal separation examination, the June 2015 VA examination, and the June, January, and March VA addendum medical opinions.  The June 2015 VA examinations indicate that the Veteran's back and neck disabilities are less likely than not related to service.  The examiner reviewed the claims file and the literature submitted by the Veteran's representative in rendering her opinion.  She also opined that the Veteran's neck and back disabilities are not proximately due to or the result of, or aggravated by the Veteran's service-connected PTSD.

In addition, the Veteran reported that he has chronic back and neck pain.  To the extent that he reports neck and back pain since service, such reports are inconsistent with the normal separation examination.  We find the service records to be more probative and credible than the recent lay evidence.  Arthritis was not noted, manifest, or diagnosed during service or within one year of separation.   Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service or disability within one year of separation.  In fact, chronic acquired pathology was not identified until more than three decades after service, and there are medical opinions against his claims.

The most probative evidence establishes a remote onset of pathology and the Veteran's own opinion pales in probative value (regarding the onset of arthritis) when compared with the objective evidence of record.  Here, despite in service complaints of pain, the most probative evidence establishes that he did not have ongoing pathology during service, and there is no evidence of characteristic manifestations of arthritis within one year of separation.  The most probative evidence is also consistent with the Veteran's service records, as the Veteran's entrance and exit exams are normal for any neck or spine disease or injury.  The most probative evidence also establishes that the Veteran's neck and back disabilities were not caused or aggravated by his PTSD.  Consequently, his claims must be denied.

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for a neck disability is denied.

Service connection for a low back disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


